DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “2D” in line 5 is misspelled. A suggested correction is “3D”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “a occlusal” in line 2 is grammatically incorrect. A suggested correction is “an occlusal”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “3D shape” and “2D shape”. The specification does not define what these shapes encompass. Claims 2-7, which depend on claim 1, are similarly rejected.
Claim 19 recites the limitation "the first block" and “the second block” in line 2.  There is insufficient antecedent basis for this limitation in the claim as claims 17 and 18 do not recite the limitations “the first block” or “the second block”. Claims 20, which depends on claim 19, is similarly rejected. It is not clear if the second block is the same or in addition to the one in claim 18. 
Claim 21 recites the limitation "the first block" in lines 2-3 and “the second block” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim as claims 17 and 18 do not recite the limitations “the first block” or “the second block”. Claim 22, which depends on claim 21, is similarly rejected.  It is not clear if the second block is the same or in addition to the one in claim 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1).

    PNG
    media_image1.png
    829
    671
    media_image1.png
    Greyscale

As best understood by the examiner, in regards to claim 1, Webber et al teaches a plurality of occlusal blocks for a mandibular relocation, comprising a first occlusal block (406-2) having a first 3D shape and a second occlusal block (406-1) having a second 2D shape, wherein the first 3D shape and the second 3D shape are substantially the same 3D shape (para. 0138).  
Webber et al fails to teach a first occlusal block comprising a first engagement surface and a first occlusal surface; and a second occlusal block comprising a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference.
However, Wu et al teaches a first block comprising a first engagement surface (first surface in annotated fig. 14B) and a first occlusal surface (occlusal surface 1 in annotated fig. 14B); and a second block comprising a second engagement surface (second surface in annotated fig. 14B) and a second occlusal surface (occlusal surface 2 in annotated fig. 14B), the second engagement surface to engage the first engagement surface (fig. 14A, paras. 0056, 0313); wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference (para. 0060).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocating the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and provide a first occlusal block comprising a first engagement surface and a first occlusal surface; and a second occlusal block comprising a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference. Doing so would allow for the application of a variety of different forces to relocate the mandible. 
In regards to claim 2, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of blocks wherein the first engagement surface and the second engagement surface comprise similar shape profiles oriented in opposing directions.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) comprise similar shape profiles oriented in opposing directions (fig. 14A, 14B).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface comprise similar shape profiles oriented in opposing directions. Doing so would allow the first and second blocks to become more fully engaged with each other. 
In regards to claim 3, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other along an engagement line.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other along an engagement line (fig. 14A; para. 0056).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other along an engagement line. Doing so would allow the first and second occlusal blocks to guide the lower jaw into position and gain desired lateral or prevent unwanted lateral movement.
In regards to claim 4, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other with the curvature difference along a substantially straight line.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other with the curvature difference along a substantially straight line (para. 0060).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other with the curvature difference along a substantially straight line. Doing so would allow the first and second occlusal blocks to more easily engage with each other. 
In regards to claim 5, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line.  
However, Wu et al further teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line (figs. 14A, 14B, para. 0056).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 
In regards to claim 6, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the secondPage 3 of 10Application No. 17/115,071Attorney Docket No. 11353.011US2 Reply to Office Action dated: January 13, 2022(1731.US.P2)Amendment dated: April 12, 2022engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile.  
However, Wu et al teaches an apparatus (figs. 14A, 14B) wherein a first 3D shape profile of the first engagement surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second engagement surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (paras. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 
In regards to claim 7, Webber et al/Wu et al teach the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1) in view of Schlieper (DE 202018103323 U1).

    PNG
    media_image2.png
    671
    786
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    634
    673
    media_image3.png
    Greyscale


In regards to claim 8, Webber et al discloses a plurality of occlusal blocks for a mandibular relocation, comprising: a first occlusal block (406-2) and a second occlusal block (406-1). 
Webber et al fails to teach a plurality of blocks comprising: a first engagement surface having a first midline extending in an occlusal-gingival direction, and a first occlusal surface, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion, the first portion having a substantially flat edge and the second portion having a convex curved edge; and a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference.  
However, Wu et al teaches an apparatus comprising a comprising a first engagement surface (first surface in annotated fig. 14B) and a first occlusal surface (occlusal surface 1 in annotated fig. 14B); and a second engagement surface (second surface in annotated fig. 14B)  and a second occlusal surface (occlusal surface 2 in annotated fig. 14B), the second engagement surface to engage the first engagement surface (fig. 14A, paras. 0056, 0313); wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference (para. 0060).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and provide an apparatus comprising a comprising a first engagement surface and a first occlusal surface; and a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
Webber et al in view of Wu et al fails to teach a first engagement surface having a first midline extending in an occlusal-gingival direction, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion, the first portion having a substantially flat edge and the second portion having a convex curved edge.
However, Schlieper teaches an apparatus (figs. 12-14, 23-26) comprising a first engagement surface (engagement surface 1 in annotated fig. 25) having a first midline (101) extending in an occlusal-gingival direction, the first engagement surface comprising a first portion (106) on a first side of the midline and a second portion (105) on a second side of a midline the first portion comprising a curvature different from the second portion (see fig. 23, para. 0119), the first portion having a substantially flat edge (edge 1 in annotated fig. 25) and the second portion having a convex curved edge (edge 2 in annotated fig. 25).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al  in view of Wu et al to incorporate the teachings of Schlieper and provide an apparatus a first engagement surface having a first midline extending in an occlusal-gingival direction, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion, the first portion having a substantially flat edge and the second portion having a convex curved edge. Doing so would allow for the device to control mandibular relocation in the mesial and lateral directions.
In regards to claim 9, Webber et al/Wu et al/Schlieper teaches the invention substantially as claimed. Webber et al teaches a plurality of occlusal blocks (406-2, 406-1). Webber et al fails to teach a plurality of blocks wherein the second occlusal block comprises a second midline and the second engagement surface comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion.  
However, Schlieper teaches a plurality of blocks (figs. 12-14, 23-26) wherein the second block (see fig. 24) comprises a second midline (105k) and the second engagement surface (engagement surface 2 in annotated fig. 24) comprises a first portion (106 in fig. 24) on a first side of the second midline and a second portion (105 in fig. 24) on a second side of the second midline, the first portion comprising a curvature different from the second portion (see fig. 24).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Schlieper and provide a plurality of blocks wherein the second block comprises a second midline and the second engagement surface comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion. Doing so would allow for the device to control mandibular relocation in the mesial and lateral directions. 

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1) in view of Schlieper (DE 202018103323 U1) as applied to claim 8 and 9 above, and further in view of Falkel (U.S. Publication 2018/0078344 A1).
In regards to claim 10, Webber et al/Wu et al/Schlieper teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first portion of the first engagement surface comprises a curvature corresponding to a curvature of the second portion of the second engagement surface and a curvature of the second portion of Page 5 of 11Application No. 17/115,071Attorney Docket No. 11353.011US2Reply to Office Action dated: June 7, 2022(1731.US.P2)Amendment dated: September 7, 2022the first engagement surface comprises a curvature corresponding to a curvature of the first portion of the second engagement surface.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein the first portion of the first engagement surface (26) comprises a curvature corresponding to a curvature of the second portion of the second engagement surface (28) and a curvature of the second portion of the first engagement surface (26) comprises a curvature corresponding to a curvature of the first portion of the second engagement surface (28) (paras. 0041, 0043-44).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper to incorporate the teachings of Falkel and provide a plurality of occlusal blocks wherein the first portion of the first engagement surface comprises a curvature corresponding to a curvature of the second portion of the second engagement surface and a curvature of the second portion of the first engagement surface comprises a curvature corresponding to a curvature of the first portion of the second engagement surface.. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 11, Webber et al/Wu et al/Schlieper/Falkel teach the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein each of the first portion and the second portion of the first engagement surface and the first portion and the second portion of the second engagement surface comprise convex surfaces.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein each of the first portion and the second portion of the first engagement surface (26) and the first portion and the second portion of the second engagement surface (28) comprise convex surfaces (paras. 0041, 0044).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein each of the first portion and the second portion of the first engagement surface and the first portion and the second portion of the second engagement surface comprise convex surfaces. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 12, Webber et al/Wu et al/Schlieper/Falkel teach the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the curvature of the first portion of the first engagement surface matches the curvature of the second portion of the second engagement surface and the curvature of the second portion of the first engagement surface matches the curvature of the first portion of the second engagement surface.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein the curvature of the first portion of the first engagement surface (26) matches the curvature of the second portion of the second engagement surface (28) and the curvature of the second portion of the first engagement surface (26) matches the curvature of the first portion of the second engagement surface (28) (paras. 0041, 0043-0044). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein the curvature of the first portion of the first engagement surface matches the curvature of the second portion of the second engagement surface and the curvature of the second portion of the first engagement surface matches the curvature of the first portion of the second engagement surface. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 13, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein one or more of the first portion or the second portion of the first engagement surface comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface comprises a curvature of zero.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein one or more of the first portion or the second portion of the first engagement surface (26) comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface (28) comprises a curvature of zero (paras. 0041, 0044-0045).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein one or more of the first portion or the second portion of the first engagement surface comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface comprises a curvature of zero. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 14, Webber et al/Wu et al/Schlieper/Falkel teach the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile.  
However, Wu et al teaches an apparatus (figs. 14A, 14B) wherein a first 3D shape profile of the first engagement surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second engagement surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (paras. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper/Falkel to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 

In regards to claim 15, Webber et al/Wu et al/Schlieper/Falkel teach the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138).
In regards to claim 16, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block (406-2) comprises a first 3D exterior surface shape profile and the second occlusal block (406-1) comprises a second 3D exterior surface shape profile (para. 0064) and wherein the first 3D exterior surface shape profile matches the second 3D exterior surface shape profile to within 90% and optionally wherein the first occlusal block comprises a first volume and the second occlusal block comprises a second volume matching the first volume to within 90% (para. 0138, “same or different type of specialized feature”). 

In regards to claim 17, Webber et al teaches an apparatus for a mandibular relocation comprising a first appliance (402-2) comprising a first engagement structure (406-2), and a second appliance (402-1) comprising a second engagement structure (406-1). 
Webber et al fails to teach the first engagement structure comprising a first occlusal surface and a first engagement surface facing generally anteriorly and inclined with respect to a first midline of the first engagement structure; the second engagement structure comprising a second occlusal surface and a second engagement surface facing generally posteriorly and inclined with respect to a second midline of the second engagement structure the second engagement surface comprising a first portion on a first side of the second midline having a substantially flat edge and a second portion on a second side of a second midline having a concave edge; wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface. 
However, Wu et al teaches an apparatus wherein the first engagement structure (1406) comprising a first occlusal surface (occlusal surface 1 in annotated fig. 14B) and a first engagement surface (first surface in annotated fig. 14B) facing generally anteriorly; the second engagement structure (1408) comprising a second occlusal surface (occlusal surface 2 in annotated fig. 14B) and a second engagement surface (second surface in annotated fig. 141B) facing generally posteriorly. Amendment dated: April 12, 2022
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and provide an apparatus wherein the first engagement structure comprising a first occlusal surface and a first engagement surface facing generally anteriorly; the second engagement structure comprising a second occlusal surface and a second engagement surface facing generally posteriorly. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
Wu et al fails to teach a first engagement surface inclined with respect to a first midline of the first engagement structure and a second engagement surface inclined with respect to a second midline of the second engagement structure the second engagement surface comprising a first portion on a first side of the second midline having a substantially flat edge and a second portion on a second side of a second midline having a concave edge; wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface. 
However, Schlieper teaches (figs. 12-14, 23-26) a first engagement surface (engagement surface 1 in annotated fig. 25) inclined with respect to a first midline (101) of the first engagement structure and a second engagement surface (engagement surface 2 in annotated fig. 24) inclined with respect to a second midline (105k) of the second engagement structure (see fig. 24) the second engagement surface comprising a first portion (106 in fig. 24) on a first side of the second midline having a substantially flat edge (edge 3 in annotated fig. 24) and a second portion (105 in annotated fig. 24) on a second side of a second midline having a concave edge (edge 4 in annotated fig. 24).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the teachings of Schlieper and provide a first engagement surface inclined with respect to a first midline of the first engagement structure and a second engagement surface inclined with respect to a second midline of the second engagement structure the second engagement surface comprising a first portion on a first side of the second midline having a substantially flat edge and a second portion on a second side of a second midline having a concave edge. Doing so would allow for the device to control mandibular relocation in the mesial and lateral directions. 
Schlieper fails to teach an apparatus wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface.
However, Falkel teaches an apparatus (figs. 1-3) wherein one or more of the first engagement surface (26) or the second engagement surface (28) is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface (para. 0041, 0043-0044).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper to incorporate the teachings of Falkel and provide an apparatus wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface. Doing so would allow the first and second occlusal blocks to engage with each other to apply different forces on the patient’s jaws.
In regards to claim 18, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) comprising a first layer of thermoformed material (402-2)  on a occlusal block (406-2) to shape a first engagement structure of a first mandibular relocation appliance (410-2) and second layer of thermoformed material (402-1) on a second occlusal block (406-1) to shape a second engagement structure of a second mandibular relocation appliance (402-1) (paras. 0061, 0082-83).
In regards to claim 19, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) wherein the first block (406-2) and the second block (406-1) are arranged to engage each other with the first layer (402-2) and the second layer (402-1) therebetween (fig. 4; paras. 0061, 0082-83).
In regards to claim 20, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) wherein the first layer (402-2) and the second layer (402-1) comprise a type of polymeric material and the first occlusal block (406-2) and the second occlusal block (406-1) comprise the type of polymeric material (para. 0068).

In regards to claim 21, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) comprising a first plurality of layers of thermoformed materials of the first appliance (410-2) on the first block (406-2) and a second plurality of layers of thermoformed material of the second appliance (402-1) on the second block (406-1) (paras. 0061, 0082-83).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1) in view of Schlieper (DE 202018103323 U1) in view of Falkel (U.S. Publication 2018/0078344 A1) as applied to claim 21 above, and further in view of Wen et al (WO 2006/096558 A2) and further in view of Lotte (U.S. Publication 2003/0207224 A1). 
In regards to claim 22, Webber et al/Wu et al/Schlieper/Falkel teaches the invention substantially as claimed. Webber et al/Wu et al/Schlieper/Falkel fail to teach an apparatus for a mandibular relocation wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane.
However, Wen et al teaches an apparatus (figs. 33a-33b) wherein the first plurality of layers comprises a harder layer of material (3307) between two softer layers of material (3303, 3305) (para. 00292) and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the softer layers of material comprise thermoplastic polyurethane (para. 00198). 
Wen et al fails to teach an apparatus for a mandibular relocation optionally wherein the harder layer comprises a co-polyester. However, Lotte teaches wherein the harder layer comprises a co-polyester (para. 0038).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Schlieper/Falkel to incorporate the teachings of Wen et al and Lotte and provide an apparatus wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane. Doing so would help the fitting between the teeth of the patient's upper arch and the lower arch.
 Response to Arguments
Applicant's arguments filed 07 September 2022 in regards to the 35 U.S.C. 103 rejections of claims 1-22 have been fully considered but they are not persuasive. It is noted that Applicant remarks are based on the new amended language.  The above rejection is on Webber, Wu, Falkel, Wen, Lotte, and new prior art based on the new claim amendment.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772      

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772